Case 2:19-cv-13726-VAR-MJH ECF No. 79, PageID.2163 Filed 12/04/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

MERVIN GERBER, et al.,

          Plaintiffs,
v.                                         Case No. 19-13726

                                           HON. VICTORIA A. ROBERTS
HENRY HERSKOVITZ, et al.,

     Defendants.
_______________________________/

        ORDER DENYING PLAINTIFFS’ MOTION TO DISMISS THE
      PROTESTOR DEFENDANTS’ FEE PETITION AND MOTION FOR
                    SANCTIONS [ECF No. 74]

     I.      INTRODUCTION

          Before the Court is Plaintiffs’ motion to dismiss the Protestor

Defendants’ Fee Petition Pursuant to 42 U.S.C. § 1988 and Motion for

Sanctions Pursuant to 28 U.S.C. § 1927 (the “Petition”). Earlier, the Court

granted Defendants’ Motion to Dismiss in this First Amendment case.

          Under a stipulated order, the parties agreed that the Protestor

Defendants would submit their petition by October 31, 2020. Instead, they

filed it on November 1, 2020. This one-day late submission prompted

Plaintiffs to file the motion now before the Court.



                                       1
Case 2:19-cv-13726-VAR-MJH ECF No. 79, PageID.2164 Filed 12/04/20 Page 2 of 5




         The Court denies Plaintiffs’ Motion to Dismiss the Protestor

Defendants’ Fee Petition and Motion for Sanctions.

   II.      ANALYSIS

            A. Federal Rule of Civil Procedure 6(a) Does Not Apply to the
               Protestor Defendants’ Petition

         The Protestor Defendants argue their Petition was not filed late

because the weekend and holiday provision of Fed. R. Civ. P. 6(a) allows

filing on the next business day when the deadline is a Saturday, Sunday, or

legal holiday. Plaintiffs disagree.

         Rule 6(a) provides:

         Rule 6. Computing and Extending Time; Time for Motion Papers

         (a) Computing Time. The following rules apply in computing any time
             period specified in these rules, in any local rule or court order, or in
             any statute that does not specify a method of computing time.

         (1) Period Stated in Days or a Longer Unit. When the period is stated
             in days or a longer unit of time:

         (A) exclude the day of the event that triggers the period; count every
             day, including intermediate Saturdays, Sundays, and legal
             holidays; and

         (B) include the last day of the period, but if the last day is a Saturday,
             Sunday, or legal holiday, the period continues to run until the end
             of the next day that is not a Saturday, Sunday, or legal holiday.



                                           2
Case 2:19-cv-13726-VAR-MJH ECF No. 79, PageID.2165 Filed 12/04/20 Page 3 of 5




      While the rule itself does not address computing time when there is a

fixed deadline, the Advisory Committee’s note to Rule 6 explains that the

time computation provisions of subdivision (a) are not applicable “when a

fixed time to act is set.” Fed. R. Civ. P. 6(a), Advisory Committee Notes (2009

Amendments).

      Because the parties fixed the date of October 31, 2020, the Court finds

that Rule 6(a) does not apply to the Protestor Defendants.

         B. The Protestor Defendants’            Late   Filing    Constitutes
            Excusable Neglect

      Alternatively, the Protestor Defendants’ argue that the late filing

constituted excusable neglect. Their counsel admits that she mistakenly

thought the October 31, 2020 deadline fell on a Sunday, instead of the actual

deadline — Saturday.

      The Court has broad discretion to manage its calendar and affairs.

Under Rule 6(b)(2), the Court may accept a late filing if a party’s delay was

the result of “excusable neglect.” To determine whether excusable neglect

exists, the Court must balance five factors: (1) the risk of prejudice to

Plaintiffs; (2) the length of the delay and its potential impact on judicial

proceedings; (3) the reason for the Protestor Defendants’ failure to file the

answer by the deadline; (4) whether the Protestor Defendants had
                                      3
Case 2:19-cv-13726-VAR-MJH ECF No. 79, PageID.2166 Filed 12/04/20 Page 4 of 5




reasonable control over the delay; and (5) whether the Protestor Defendants

acted in good faith. Nafziger v. McDermott Intern., Inc., 467 F.3d 514, 522

(6th Cir. 2006) (citing Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd.

P’tship, 507 U.S. 380, 395 (1993). “Although inadvertence, ignorance of the

rules, or mistakes construing the rules do not usually constitute ‘excusable’

neglect, it is clear that ‘excusable neglect’ under Rule 6(b) … is not limited

strictly to omissions caused by the circumstances beyond the control of the

movant.” Pioneer Inv. Serv. Co., 507 U.S. at 392.

      Despite the Protestor Defendants’ delay, the Court accepts the

untimely Petition as excusable neglect because the Nafziger factors weigh

in their favor. This Petition was filed one day late — on a Sunday — and had

absolutely no effect on judicial proceedings. Also, Plaintiffs are not

prejudiced. Accepting the Protestor Defendants’ late Petition will not

prejudice the Plaintiffs because it will “do no harm to [the Plaintiffs] except

require [them] to prove their case.” Lacey v. Sitel Corp., 227 F.3d 290, 293

(5th Cir. 2000) (quoting Gen. Tel. Corp. v. Gen. Tel. Answering Serv., 277

F.2d 919, 921 (5th Cir. 1960)).

      In considering excusable neglect, the Supreme Court stated that

“inadvertence, ignorance of the rules, or mistakes construing the ruled do not

constitute ‘excusable’ neglect.” Pioneer Inv. Serv. Co., 507 U.S. at 392. But,
                                      4
Case 2:19-cv-13726-VAR-MJH ECF No. 79, PageID.2167 Filed 12/04/20 Page 5 of 5




the Supreme Court further noted that the concept of “excusable neglect” is

an elastic one, indicating that the trial court should use the term as applied

to the specific facts of each case and should reach an equitable result. Id.

The most equitable result is for this Court to allow the Protestor Defendants’

Petition.

      Finally, although the delay was within the reasonable control of the

Protestor Defendants’ counsel, there is nothing to suggest that they acted in

bad faith.

            C. CONCLUSION

      The Court finds the Protestor Defendants’ neglect to be excusable

under the specific circumstances of the case, as well as the five-factor test

under Nafziger, 467 F.3d at 522.

      The Court DENIES Plaintiffs’ Motion to Dismiss.

ORDERED.

Date: December 3, 2020                    s/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Court Judge




                                      5
